On Motion for Rehearing.
Defendant in error, in his motion for rehearing, calls our attention to the fact that, in the original opinion, it is stated, “The receivership estate is shown to be insolvent,” when such matter was not an adjudicated question before the trial court on the hearing resulting in the order appealed from, and that such finding should be stricken out. We agree with defendant in error on this matter, and will make the correction by striking such finding from the statement of the ease in the original opinion.
Other matters raised on the motion for rehearing have been fully considered, with the result that the motion is overruled.
Overruled.